UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAKIM ABDULAH RASHID, a/k/a Rodney Buchanan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-1)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hakim Abdulah Rashid, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hakim      Abdulah       Rashid       seeks    to    appeal       the   district

court’s order directing him to submit his filing in the proper

form.      This    court       may    exercise      jurisdiction        only     over    final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,      28       U.S.C.   § 1292       (2012);      Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        The order Rashid seeks to appeal is neither a final

order   nor    an       appealable       interlocutory           or    collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                                 We

dispense      with      oral     argument      because          the    facts     and     legal

contentions       are    adequately       presented        in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                     DISMISSED




                                               2